DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendment of claim 1. Claims 3 – 6, 9, 11 – 23, & 28 have been cancelled. Claims 7 – 8 & 10 have been withdrawn from consideration. Claims 1 – 2 & 24 – 27 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2 & 24 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, Applicant’s claim recites “an isotropic layer that exhibits an out-of-plane birefringence of <0.01…” Applicant’s support comes from Table 3, in which Applicant discloses inventive isotropic layer working examples 4 – 6, two of which have an out-of-plane birefringence value of 0.004 and one of which has a value of 0.003. Applicant’s specification has support for the values of 0.003 and 0.004, but does not have support for the entire claimed range of <0.01.
Claims 2 & 24 – 27 are dependent on claim 1 and therefore also rejected.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 2, 24 – 25, & 27 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hebrink et al. (US 2006/0159888 A1).
With regard to claim 1, Hebrink et al. teach an optical film comprising a skin layers (18) composed of PEN (Applicant’s “orienting layer”) and/or coPEN (Applicant’s “isotropic layer”) (paragraphs [0042] & [0073]), which serve as a support substrate. The film further comprises a layer of a film body (14) (“peel layer”) between the skin layers (18), as shown in Fig. 1 below. The optical film is a multilayer film that is oriented (paragraphs [0024], [0053], [0059], [0062], & [0072]). Therefore, all the orienting layer, isotropic layer, and peel layers are co-oriented. The skin layers and optical films are formed by co-extrusion (paragraphs [0021] & [0025]). A skin layer is a support substrate, as shown in Fig. 1. 
Hebrink et al. teach the optical films should have a very low birefringence (paragraph [0019]). Specifically, the second polymer of the second optical layer (“isotropic layer”) advantageously develops little or no birefringence when stretched (paragraph [0063]). No birefringence is within Applicant’s claimed range of <0.01.

    PNG
    media_image1.png
    544
    587
    media_image1.png
    Greyscale

With regard to claim 2, Hebrink et al. teach optional norbornene-based cyclic under-skin layers (16) (Applicant’s “tie layer”), which keeps the the oriented PEN layer (18) and the film body (14) (“peel layer”) together (paragraph [0022]).
With regard to claim 24, Hebrink et al. teach the peel force of the skins (Applicant’s “orienting layer” and “isotropic layer”) to the optical film (Applicant’s “peel layer”) is at least about 5 g/in (gli) to 35 g/in (gli) (paragraph [0029]), which is within Applicant’s claimed range of 5 – 40 gli (claim 24).
	With regard to claim 25, as discussed above for claim 24, Hebrink et al. teach at least one of the skin layers comprises PEN that is oriented (Applicant’s “orienting layer”).
	With regard to claim 27, as discussed above for claim 24, Hebrink et al. teach at least one of the skin layers comprises coPEN (Applicant’s “isotropic layer”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrink et al. (‘888), as applied to claim 1 above, and further in view of Hebrink et al. (US 2006/0272766 A1).
Hebrink et al. (‘888) teach the optical body has optical properties, such as birefringence reflective polarizing, and/or prismatic properties (paragraph [0055]). However, Hebrink et al. do not teach the optical film body (14) (Applicant’s “peel layer”) comprises polypropylene or co-polypropylene capable of co-extrusion and co-orientation with the orienting layer and the isotropic layer.
Hebrink et al. (‘766 A1) teach an optical body comprising a first optical layer and a second optical layer. The second optical layer is composed of polymers that are chosen such that in the finished film, the refractive index, in at least one direction, differs significantly from the refractive index (RI) of the first optical layers in the same direction. The second optical layer is considered in terms of the particular spectral bandwidth of interest. Additionally, the choice of the polymer of the second optical layer is dependent on the intended application of the multilayer optical film, processing conditions, and the choice for first optical layer (paragraph [0038]). For example, the polymer of the first optical layer may include PEN (Applicant’s “orienting layer”) or coPEN (Applicant’s “isotropic layer”) (paragraph [0037]). 
The second optical layers may be made from variety of polymers having glass transition temperature compatible with the first optical layer and having a RI similar to the isotropic RI of the first optical layer polymer (paragraph [0039]). An example of such a second optical layer polymer includes polyolefin copolymers, such as coPP of aPP and iPP (paragraph [0041]). The optical bodies comprising a first optical layer and a second optical layer are formed using co-extrusion methods (paragraphs [0007], [0061], [0077], [0084]). The optical body is formed such that the layers are processed (extruded, oriented, or laminated) together (paragraphs [0073] & [0086] – [0090]).
Therefore, based on the teachings of Hebrink et al. (‘766 A1), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a known  optical material for the optical body (14) taught by Hebrink et al. (‘888), which have optical properties compatible with adjacent orienting and isotropic layers (e.g. coPEN/PEN layers) with a different refractive index, such a copolymer of polypropylene (“co-polypropylene”).

Claims 1 – 2, 25, &  27 are rejected under 35 U.S.C. 103 as being unpatentable over Nevitt et al. (US 2006/0232863 A1).
With regard to claim 1, Nevitt et al. teach a reflector (10) comprising alternating uniaxially stretched AB pattern of layers (paragraph [0045]). The “A” layers develop stress-induced birefringence (“oriented”) during stretching and the “B” layers remain isotropic (paragraph [0038]). An adhesion-promoting layer (Applicant’s “peel layer”) is positioned between A and B layers within a layered stack (paragraph [0117]). The multilayer constructions can be oriented simultaneously along two orthogonal directions (paragraph [0081]). The laminated multilayered construction is uniaxially oriented (all layers are “co-oriented”) (paragraph [0082]).
As shown in Fig. 1, Nevitt et al. teach oriented layer A is the bottom-most layer of the laminate. Nevitt et al. teach the skin layers (12) shown in Fig. 1 are optional (paragraph [0117]). Additionally, as discussed for claim 25 above, Nevitt et al. teach the same material (PEN) is used as the orienting layer (A). Therefore the oriented layer A composed of the same material and in the same position within the multilayer film serves the purpose of a “support substrate,” as required by claim 1. 

    PNG
    media_image2.png
    484
    485
    media_image2.png
    Greyscale

Nevitt et al. do not explicitly teach the adhesive-promoting layer is a peel layer.
However, all adjacent layers are capable of delamination (peeling) with a sufficient amount of force (paragraph [0003]).
With regard to claim 2, lamination can be assisted with bonding means such as adhesive layers or tie layers between webs or sheets (layers) (paragraph [0081]).
With regard to claim 25, Nevitt et al. teach the orienting layer A comprises PEN (paragraph [0045]).
With regard to claim 27, Nevitt et al. teach the isotropic B layer comprises coPEN polymer (paragraph [0045]).

Claim(s) 1 & 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2014/0065397 A1), in view of Nevitt et al (US 2006/0232863).
With regard to claim 1, Johnson et al. teach coextruded film comprising a birefringent (oriented) layer (A), an isotropic layer (C) and a peelable layer (B) (Applicant’s “peel layer”) located between layers A and C, as shown in Fig. 3 below (paragraphs [0042] – [0044], [0066], & [0071]). All of the layers are coextruded with each other and then stretched (co-oriented) (paragraphs [0018] – [0019], [0039], [0046], & Figs. 4 – 5). The birefringent layer (A) is below the other layers and therefore is reasonably considered a “support substrate.”

    PNG
    media_image3.png
    311
    454
    media_image3.png
    Greyscale

	An optically isotropic (amorphous) layer has inherently has low birefringence or no birefringence. However, Johnson et al. do not explicitly teach a birefringence of less than 0.01.
Nevitt et al. teaches no birefringence can be obtained by selecting a naphthalene dicarboxylic copolyester (coPEN) formulated so as to develop significantly less or no birefringence when stretched (paragraph [0107]). Specifically, the comonomers and their concentrations in the copolymer are selected such that crystallizability of the coPEN is eliminated or greatly reduced (paragraph [0107]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the composition of the isotropic layer through routine experimentation in order to achieve the desired birefringence.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	With regard to claim 24, the peel strength is at least 2 grams/inch (gli) (paragraph [0042]). In example 1, the peel force at the interface between “isotropic layer” C and “peel layer” B was 35.5 g/in (gli) (paragraph [0069]), which is within Applicant’s claimed range of approximately 5 to 40 gli. In example 3, the peel force at the interface between the “orienting layer” A and the “peel layer” B is 34.3 g/in, which is also within Applicant’s claimed range.
	With regard to claim 25, the polymer composition A is a coPEN resin (paragraph [0051]). A copolymer of PEN (“coPEN”) comprises PEN.

Response to Arguments
Applicant’s argues, “Claim 28 was rejected under 35 U.S.C. § 112 for failing to comply with the written description requirement. Claim 28 has been cancelled” (Remarks, Pg. 4).  
EXAMINER’S RESPONSE: In light of the cancellation of claim 28, the rejection of claim 28 under 35 U.S.C. § 112(a) has been withdrawn. 

Applicant argues, “Applicants submit Johnson does not disclose all elements of claim 1. In particular, claim 1 recites ‘an isotropic layer that exhibits an out-of-plane birefringence of <0.01.’ Johnson does not disclose that feature in combination with other elements of claim 1. On the contrary, Johnson discloses using ‘a birefringence of at least 0.05.’ See Johnson, paras. 9, 39, and 43” (Remarks, Pg. 4).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Johnson teaches oriented polymer layers (A) may have a birefringence of at least 0.05 (paragraphs [0009], [0039], [0043]). Contrary to Applicant’s assertion, Johnson et al. do not teach the isotropic layer (C) having a birefringence of at least 0.05. Johnson et al. disclose the embodiments of Example 1 & 2 contains an oriented birefringent layer A, while polymer layers B and C remained substantially amorphous or isotropic (no birefringence) (paragraphs [0066] & [0077]).

Applicant argues, “Applicants submit Nevitt does not disclose all elements of claim 1. In particular, claim 1 recites ‘an isotropic layer that exhibits an out-of-plane birefringence of <0.01.’ Nevitt does not disclose that feature in combination with the other element of claim 1. Nevitt generally discloses that the use of birefringence recited in claim 1. See Nevitt, para. 38. Nevitt in some instances teaches away from the features of claim 1 by reciting layers having no birefringence or a large birefringence and by reciting increasing the birefringence. See id. at paras. 95 and 100” (Remarks, Pgs. 4 – 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Nevitt et al. teach the second material is used that is optically isotropic (paragraph [0096]) and preferably has no birefringence (paragraph [0095]). Layers having no birefringence is a birefringence equal to zero. Contrary to Applicant’s assertion, no (zero) birefringence is within the birefringence range recited in Applicant’s claim 1. The large birefringence discussed in paragraph [0100] is a discussion of the first polymer in the first layer (Applicant’s “oriented layer”), not the second polymer of the second layer (“isotropic layer”).
 Nevitt et al. teaches no birefringence can be obtained by selecting a naphthalene dicarboxylic copolyester (coPEN) formulated so as to develop significantly less or no birefringence when stretched (paragraph [0107]). Specifically, the comonomers and their concentrations in the copolymer are selected such that crystallizability of the coPEN is eliminated or greatly reduced (paragraph [0107]).

Applicant argues, “Claims 24 – 25 and 27 – 28 were rejected under 35 U.S.C. 102(a)(1) for being anticipated by Hebrink et al. (US 2006/0159888 A1). Claim 28 has been cancelled. Applicants submit claims 24 – 25 and 27 are patentable for at least the reasons provided for their base claim 1” (Remarks, Pg. 4).
Applicant argues, “Claim 26 was rejected under 35 U.S.C. 103 for being unpatentable over Hebrink et al. (‘888) and Hebrink et al. (US 2006/2072766 A1). Applicants submit claim 26 is patentable for at least the reasons provided for its base claim 1” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Hebrink et al. (US 2006/0159888 A1) teach the optical films should have a very low birefringence (paragraph [0019]). The second polymer of the second optical layer (“isotropic layer”) advantageously develops little or no birefringence when stretched (paragraph [0063]). No bifringence is equal to zero, which is within Applicant’s claimed range of <0.01.
Hebrink et al. teach using similar materials as used by Applicant to form the second optical layer, such as coPEN (paragraphs [0069] – [0070]) formed from cyclohexanedimethanol (CHDM) (paragraph [0066]) and 2,6-naphthalene dicarboxylic acid and isomers thereof (paragraph [0065]), such as dimethyl naphthalene dicarboxylate (paragraph [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781